Citation Nr: 0114553	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 29, 1998 for 
the award of a 10 percent evaluation for the veteran's left 
fourth and fifth toe soft corn excision scar residuals.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1986 to March 1990 
and from November 1990 to June 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, granted service connection for left thumb 
laceration scar residuals and fourth and fifth toe soft corn 
scar residuals; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of January 31, 1997.  
In August 1999, the Board granted a 10 percent evaluation for 
the veteran's post-operative left fourth and fifth toe soft 
corn excision scar residuals.  In September 1999, the RO 
implemented the Board's decision and effectuated the award as 
of April 29, 1998.  The veteran has been represented 
throughout this appeal by the Paralyzed Veterans of America, 
Inc.  


FINDINGS OF FACT

1.  The veteran's January 1997 original claim for service 
connection for left fourth and fifth toe soft corn excision 
scar residuals was received by the RO on January 31, 1997.  

2.  The veteran appealed the January 1997 rating action 
assigning a noncompensable rating and by decision in August 
1999, the Board granted an increased rating to 10 percent.  

3.  The veteran has consistently complained of left fourth 
and fifth toe pain.  



CONCLUSION OF LAW

An effective date of January 31, 1997 is warranted for the 
award of a 10 percent evaluation for the veteran's left 
fourth and fifth toe soft corn excision scar residuals.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 7804 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of an earlier effective date for the 
award of a 10 percent evaluation for the veteran's left 
fourth and fifth toe scar residuals, the Board observes that 
the Department of Veterans Affairs (VA) has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The veteran has been advised 
by the statements of the case of the evidence that would be 
necessary for him to substantiate his claim.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  

The veteran asserts that the record supports assignment of 
January 31, 1997, the date of receipt of his original claim 
for service connection, as the effective date for the award 
of a 10 percent evaluation for his left fourth and fifth toe 
soft corn excision scar residuals.  


I.  Historical Review

In January 1997, the veteran submitted a claim for service 
connection for post-operative left foot injury residuals.  
The claim was received by the RO on January 31, 1997.  The 
report of a March 1997 VA examination for compensation 
purposes notes that the veteran complained of left foot 
sensory impairment.  The examiner observed that the veteran 
walked slightly on the lateral border of his left foot.  On 
examination of the left fourth and fifth toes, the veteran 
exhibited well-healed surgical scars; no tenderness on 
palpation; and no evidence of soft corn formation between the 
toes.  In March 1998, the RO granted service connection for 
left bayonet wound residuals including neuroma formation; 
assigned a 10 percent 
evaluation for that disability; granted service connection 
for left thumb laceration scar residuals and fourth and fifth 
toe soft corn excision scar residuals; assigned a 
noncompensable evaluation for that disability; and 
effectuated the awards as of January 31, 1997.  

The report of an April 1998 VA examination for compensation 
purposes states that the veteran complained of intermittent 
left foot pain.  A December 1998 VA treatment record notes 
that the veteran complained of a corn between his left fourth 
and fifth toes and associated chronic pain.  On examination, 
the veteran exhibited a tender scar between his left fourth 
and fifth toes with slight erythema.  In August 1999, the 
Board granted a 10 percent evaluation for the veteran's 
post-operative left fourth and fifth toe soft corn excision 
scar residuals.  In September 1999, the RO implemented the 
Board decision and effectuated the award as of April 29, 
1998.  


II.  Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400 (2000).  The statute provides, in 
pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000).  

The pertinent provisions of 38 C.F.R. § 3.400 (2000) clarify 
that:
Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).  

In his March 1998 notice of disagreement, the veteran 
advanced that he had complained of moderate pain in his left 
toes which caused him to walk on the lateral border of his 
left foot during the March 1997 VA examination for 
compensation purposes.  He believed that the VA examiner 
failed to understand him in his rush to complete the 
examination.  

In his July 1998 Appeal to the Board (VA Form 9), the veteran 
reported that he had complained of bilateral foot pain at the 
April 1998 VA examination for 
compensation purposes.  He stated that his pain measured 7.5 
out of 10 on a 10-point scale.  He advanced that the doctor 
had failed to include his response in the examination report.  

At the March 1999 hearing before a Member of the Board, the 
veteran testified that he experienced chronic left fourth and 
fifth toe pain which was exacerbated by prolonged standing.  
In his October 1999 notice of disagreement, the veteran 
advanced that: he had indicated in his January 1997 claim for 
service connection that he experienced left fourth and fifth 
toe pain; had experienced chronic left fourth and fifth toe 
pain since January 1997; and had failed to adequately explain 
the level of his chronic pain to his examining VA physicians.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
has consistently complained of left fourth and fifth toe 
pain.  In its August 1999 decision to grant an increase to 10 
percent, the Board made no attempt to deny a compensable 
rating for any portion of time dating from the initial claim 
for disability compensation in January 1997.  Since it was an 
appeal from a decision granting service connection and a 
noncompensable evaluation, it had to have been the Board's 
intent to grant the 10 percent rating for the period 
extending from the effective date of the grant of service 
connection.  This would not be an unreasonable holding given 
the veteran's complaints during the course of the appeal.  
Giving the veteran the benefit of the doubt, the Board 
concludes that January 31, 1997, the date of receipt of the 
veteran's claim for service connection, is the appropriate 
effective date for the award of a 10 percent evaluation for 
the veteran's left fourth and fifth toe soft corn excision 
residuals.  


ORDER

An effective date of January 31, 1997 is warranted for the 
award of a 10 percent evaluation for the veteran's left 
fourth and fifth toe soft corn excision scar residuals.  



		
	C.W. Symanski
Member, Board of Veterans' Appeals

 

